Per Curiam.

The issue before this court is whether R.C. 3319.02, as amended effective October 10, 1980, is applicable to the facts before us. For the following reasons we hold R.C. 3319.02 is applicable, and therefore reverse the court of appeals and allow the writ of mandamus.
R.C. 3319.02 reads in pertinent part:
“An assistant superintendent, principal, assistant principal, or other administrator is, at the expiration of his current term of employment, deemed reemployed for a term of one year at the same salary plus any increments that may be authorized by the board of education, unless he notifies the board in writing to the contrary on or before the first day of June, or unless such board, on or before the last day of March of the year in which his contract of employment expires, either reemploys him for a succeeding term or gives him written notice of its intention not to reemploy him.” (Emphasis added.)
*209We recently noted in interpreting an analogous statutory provision with respect to teachers (R.C. 3319.11) that the written-notice provision was mandatory. State, ex rel. Lee, v. Bellefontaine Bd. of Edn. (1985), 17 Ohio St. 3d 124. Similarly, the instant provision requires written notice prior to the nonrenewal of employment for, inter alia, principals. We áre therefore compelled, under our prior holding in State, ex rel. Lee, supra, and the plain-meaning rule stipulated in R.C. 1.42, to hold the written notice provision in R.C. 3319.02 to be mandatory.
Appellee argued in the court below that R.C. 3319.02 should be inapplicable to the instant set of facts because the statute, in its present form, has explicit prospective application from October 10, 1980. Since the contract in force prior to the March 1981 nonrenewal date began on September 8, 1980, appellee posits the statute should not apply. We decline to adopt this position, however, because the contract in question here would only have begun after the expiration of the prior contract on June 30, 1981, and therefore not prior to October 10, 1980.
Moreover, because R.C. 3319.02 is remedial in nature it must be liberally construed in favor of appellant herein (R.C. 1.11). Such statutes are also generally considered applicable to proceedings, such as the cause sub judice, conducted after the statute is deemed effective. State, ex rel Holdridge, v. Indus. Comm. (1967), 11 Ohio St. 2d 175 [40 O.O.2d 162].
It is well-settled that to issue a writ of mandamus our analysis “requires a tripartite determination of whether relator has established a clear legal right to the relief prayed for, whether respondent has a clear legal duty to perform the requested act, and whether relator has no plain and adequate remedy in the ordinary course of law.” State, ex rel. Jenkins, v. Tyack (1985), 17 Ohio St. 3d 242, 245. Because we have determined that R.C. 3319.02 is applicable to the instant case, it is evident that appellant has a legal right to a continuing contract by virtue of appellees’ failure to fulfill its clear legal duty to provide written notification prior to the nonrenewal of appellant’s contract. In addition, no plain and adequate remedy at law exists for appellant to compel appellee to renew his contract.
We therefore reverse the judgment of the court of appeals and allow the writ of mandamus.

Judgment reversed and writ allowed.

Celebrezze, C.J., Locher, C. Brown and Douglas, JJ., concur.
Sweeney, J., dissents.
Holmes and Wright, JJ., separately dissent.